Case 1:14-cv-00387-LEK-WRP Document 398 Filed 11/16/20 Page 1 of 1                  PageID #:
                                 12804
                                 MINUTE ORDER


  CASE NUMBER:             CIVIL NO. 14-00387 LEK-WRP
  CASE NAME:               Michael David Bruser vs. Bank of Hawaii


        JUDGE:      Leslie E. Kobayashi           DATE:             10/16/2020

 COURT ACTION: EO: COURT ORDER DENYING PLAINTIFFS’ NON-HEARING
 MOTION FOR AN ORDER TO INSTRUCT TEMPORARY RECEIVER

        On September 11, 2020, Plaintiffs/Counterclaim Defendants Michael David
 Bruser and Lynn Bruser, Trustees under that certain unrecorded Revocable Living Trust
 Agreement dated July 11, 1988, as amended, doing business as Discovery Bay Center
 (“the Brusers”) filed their Non-Hearing Motion for an Order to Instruct Temporary
 Receiver (“Motion”). [Dkt. no. 382.] On September 15, 2020, Temporary Receiver
 Steve Sombrero (“the Receiver”) filed a declaration in response to the Motion
 (“Sombrero Declaration”). [Dkt. no. 383.] On September 25, 2020,
 Defendant/Counterclaim Plaintiff Bank of Hawaii (“BOH”) filed its memorandum in
 opposition to the Motion (“BOH Opposition”). [Dkt. no. 385.] On September 28 and
 October 1, 2020, the Brusers filed their replies to the Sombrero Declaration and the BOH
 Opposition. [Dkt. nos. 386, 389.]

        In the Motion, the Brusers ask the Court to: 1) prevent the Receiver from replacing
 the property manager; 2) require the Receiver to return certain funds to an interest bearing
 account; and 3) issue sanctions against the Receiver. The Brusers’ requests significantly
 overlap with the directives previously issued to the Receiver, in which the Receiver was
 directed to perform a number of tasks to wind up the receivership by December 1, 2020.
 [Order, filed 9/30/20 (“9/30/20 Order”) (dkt. no. 387), at 15-16.]

         In light of the approaching deadline to conclude the receivership, the parties are
 each hereby ORDERED to submit a letter of three pages or less, explaining the status of
 the Motion and whether the Motion is still necessary following the 9/30/20 Order. The
 letters must be received by November 20, 2020. The letters must be submitted to the
 Court by facsimile to 541-1386. If any party is unable to submit the required letter by
 facsimile, they are granted leave to submit the letter by email to
 kobayashi_orders@hid.uscourts.gov. Generally, case-related correspondence is not
 accepted by email without leave, and the leave granted in this instance does not extend to
 other matters or cases.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
